Citation Nr: 1600984	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  15-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for service-connected PTSD.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1958 to December 1958 and from October 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which confirmed and continued a 30 percent disability rating for PTSD, as well as denying service connection for sleep apnea.

In October 2015, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file. 

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the Veteran's October 2015 hearing he stated that believed his PTSD would preclude him from holding a substantial job, because he used to work as a broker, but he no longer can be around other people.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased rating for PTSD and TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's sleep apnea is aggravated beyond the natural progress by his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to PTSD, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis - Sleep Apnea Secondary to PTSD

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In October 2015, the Veteran submitted a letter and treatment records from a S.C., D.O. of Revere Health, noting that the Veteran had a confirmed diagnosis of sleep apnea and used a CPAP machine.  The clinician opined that as the Veteran became older, the effects of his PTSD aggravated his sleep apnea, and that it was more likely than not that his quality of sleep was aggravated by the effects of his PTSD from his military combat experiences.  The clinician noted that the Veteran had a negative feedback loop where his PTSD significantly aggravated and worsened his obstructive sleep apnea, and that both conditions were improved when the Veteran was able to relax and get a better sleep, due to the "inter-correlation" between both conditions.  

The Board finds that the October 2015 private clinician's opinion is highly probative.  The opinion is consistent with the other evidence of record and is supported by a detailed rationale that the Veteran's service-connected PTSD aggravates the Veteran's sleep apnea due to a negative feedback loop.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There are no negative nexus opinions that contradict this opinion.  Accordingly, service connection for sleep apnea secondary to PTSD is warranted, and the appeal is granted.

The Board notes that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established. 38 C.F.R. § 3.310(b). The rating activity, however, is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. Because the Board does not assign ratings in the first instance, 38 C.F.R. § 3.310(b) is interpreted to permit the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.

ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is granted.


REMAND

The Veteran was last afforded a VA examination for his PTSD in June 2014.  The examiner noted at that time that the Veteran displayed PTSD symptoms of sleep impairment, anxiety, suspiciousness, and depressed mood.  In October 2015, the Veteran and his wife testified before the undersigned that in addition to the above symptoms the Veteran had angry outbursts, and did not want to engage with or talk to other people, and that he would argue with close friends.  He also testified that he had trouble showering, because he did not want to have the door closed.  His wife also stated that the Veteran had suicidal thoughts.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records.  

2.  The Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report. 

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability. 

The examiner must also provide information concerning the Veteran's functional limitations due to PTSD, including how they may relate to his ability to function in a work setting and to perform work tasks. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, including TDIU.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


